Citation Nr: 1530215	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  14-01 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for Parkinson's disease, claimed as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran testified before the undersigned at a hearing conducted at the RO in May 2015.  A transcript of the hearing is of record.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

1.  The Veteran was exposed to Agent Orange in service while stationed at the Don Muang Royal Thai Air Base in Bangkok, Thailand. 

2.  The Veteran developed Parkinson's disease subsequent to service, and has manifested it to a compensable degree. 


CONCLUSION OF LAW

Parkinson's disease is presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Parkinson's disease is among the diseases subject to presumptive service connection on the basis of herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

III.  Factual Background and Analysis

The Veteran contends, in effect, that while stationed at the Don Muang Royal Thai Air Force Base (RTAFB) in Thailand and attached to Detachment 412, Headquarters Command, USAF, he performed classified work at a building located 50 feet from the perimeter of the RTAFB.  The Veteran further contends that he was thereby exposed to Agent Orange.  On this basis, he contends that he is entitled to service connection for his diagnosed Parkinson's disease on a presumptive basis.  

The Veteran has submitted records of treatment by his private physician, E.C., reflecting initial diagnosis of Parkinson's disease in 2009.  In a July 2011 letter the physician opined that it is at least as likely as not that the Veteran's exposure to Agent Orange while stationed in Thailand, "may have contributed to his development of Parkinson's disease."  The physician noted that the Veteran had no other known risk factors for development of Parkinson's disease.  

In a letter dated in May 2015, the same physician, E.C., stated that she had been the Veteran's physician for the past ten years.  She noted that Agent Orange was used in Thailand while the Veteran was stationed at the Don Muang RTAFB.  She reiterated that she had reviewed the Veteran's history and found no other known risk factors for his development of Parkinson's disease.  She opined, "It is at least as likely as not that this exposure to agent orange resulted in his development of Parkinson's disease."  

The Veteran submitted copies of service personnel records indirectly supporting his service at the Don Muang RTAFB between approximately October 1974 and July 1975.  They provide contact addresses and reflect attachment to command structures at the Don Muang RTAFB.  Service records also indicate that the Veteran had "secret" level clearance.  However, his DD214 indicates a primary military occupational specialty (MOS) of avionic sensor system specialist, and a secondary MOS of special electronics technician.  

The Veteran also submitted a January 2014 emailed letter from a fellow soldier, E.W., addressing E.W.'s and the Veteran's assignment together to classified activities with Detachment 412 at the Don Muang RTAFB.  

A May 2015 letter from E. W. states that their work building was at the northern end of the runway, near the perimeter of the RTAFB.  

A photograph submitted in May 2015 purports to show the Don Muang Airport, Bangkok, Thailand, and contains a marked location which the Veteran contends was the location of their work building.  

A June 2013 Defense Personnel Records Information Retrieval System (DPRIS) query reply confirms that the Veteran's unit of assignment, Detachment 412, Headquarters Command, USAF, was stationed at the Muang AFB, Thailand, and that there was Agent Orange exposure at the Muang AFB during an interval when the Veteran was there.  The query reply specifically addressed the interval from March 1974 to April 1974.  The reply states, however, that the location of Detachment 412 at the Muang AFB was "classified."

A May 2015 letter from the Command Historian at the Air Force Technical Applications Center indicates that in 1961 the Air Force Technical Applications Center (AFTAC) established a small detachment, Detachment 412, at the Don Muang Airport in Bangkok, Thailand.

Having carefully reviewed the evidence presented, the Board finds that the Veteran's testimony and the other evidence of record satisfactorily show that that the Veteran was exposed to herbicides while stationed at the Don Muang RTAFB.  The evidence also shows that he has manifested Parkinson's disease to a compensable degree and that his physician believes that the Parkinson's disease is related to his exposure to Agent Orange in service.  There is no evidence indicating that the Parkinson's disease is due to something other than his exposure to herbicides in service.  Therefore, service connection for Parkinson's disease is warranted on a presumptive basis.  

Based on the Veteran's in-service exposure to Agent Orange, service connection for the Veteran's diagnosed Parkinson's disease is warranted on a presumptive basis.  


ORDER

Entitlement to service connection for Parkinson's disease is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


